DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments to the claims, specification, and drawings filed 09/15/2021 have been considered and entered.
Response to Arguments
Applicant's arguments filed 09/15/2021 have been fully considered.
Regarding the drawing objections, Applicant argued that cancelation of claim 6 rendered moot the objections related thereto; the Examiner is in agreement, therefore the drawing objection for lack of showing of claimed subject matter of claim 6 is withdrawn. 
Further regarding the drawing objections, Applicant argued that the drawing amendments overcame the drawing objections pertaining to reproducibility and unnecessary solid black portions; while acknowledging the increased size for easier viewing, the Examiner respectfully disagrees that the drawing objections are overcome. Specifically, the Examiner is requesting darker solid lines in the drawings, and removal of the solid black portion in favor of an approved shading/hatching.
Regarding the Title objection, Applicant argued that the amendment overcame said objection; the Examiner is in agreement and therefore withdraws said objection.
Regarding the claim objections, Applicant argued that the amendment overcomes said objections; the Examiner is in agreement, therefore said claim objections are withdrawn.
Regarding the 103 prior art obviousness rejections, Applicant argued that primary reference Yongzhon106 does not teach a relative displacement between the mass block and the piezoelectric ceramic is caused by shearing action when the mass block and the piezoelectric ceramic are subjected to 
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

Furthermore, MPEP 2141(II)(C) states: “Office personnel may rely on their own technical expertise to describe the knowledge and skills of a person of ordinary skill in the art. The Federal Circuit has stated that examiners and administrative patent judges on the Board are “persons of scientific competence in the fields in which they work” and that their findings are “informed by their scientific knowledge, as to the meaning of prior art references to persons of ordinary skill in the art.” In re Berg, 320 F.3d 1310, 1315, 65 USPQ2d 2003, 2007 (Fed. Cir. 2003). In addition, examiners “are assumed to have some expertise in interpreting the references and to be familiar from their work with the level of skill in the art.” PowerOasis, Inc. v. T-Mobile USA, Inc., 522 F.3d 1299, 86 USPQ2d 1385 (Fed. Cir. 2008) (quoting Am. Hoist & Derrick Co. v. Sowa & Sons, 725 F.2d 1350, 1360, 220 USPQ 763, 770 (Fed. Cir. 1984). See MPEP § 2141 for a discussion of the level of ordinary skill.” In the present case, the Examiner respectfully disagrees with the Attorney’s conclusion against Yongzhong106 detecting a shearing action between the mass block and the piezoceramic (see page 10 second paragraph of arguments). As one of ordinary skill in the art, the Examiner asserts that one of ordinary skill in the art would at once envisage that Yongzhong106’s piezoelectric accelerometer is a shear type piezoelectric accelerometer. Additional obviousness and supporting evidence follows in response to Applicant’s more specific arguments pertaining thereto.






    PNG
    media_image1.png
    607
    443
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    189
    350
    media_image2.png
    Greyscale

snippet of  Yongzhong106 fig. 2 on left, instant fig. 3 on right:

    PNG
    media_image3.png
    170
    138
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    505
    614
    media_image4.png
    Greyscale


In particular, Applicant argued that the mass block in Yongzhong106 is fixed with the piezoceramic through the horizontal extension structure on the upper end of the mass block, and the part of the piezoelectric ceramic connected with the lower end of the mass block is provided with a gasket, and that the mass block and the piezoelectric ceramic have a tight fit/interference fit relationship and there is no reserved displacement space between them. The Examiner notes that in the primary reference: the Attorney’s referenced horizontal structure (8) at the upper end of the mass block (4) is a printed circuit board, and is analogous to Applicant’s printed circuit board 4; that the gasket (7) is an insulating gasket sheet located beneath the bracket (2)  and is analogous to Applicant’s insulating sheet 5; and that shear type accelerometers do NOT have a loose fit between the mass block and the piezo element and instead are functional because shear mode accelerometers are ensured a rigid structure by sandwiching the piezo element between the mass(es) and the central support, often with a compression ring, stud, or other preload force structure whereby movement (vibration/acceleration) of the mass(es) causes a shear stress between the mass(es) and the piezo element, the Examiner emphasizing that the non-loose (Attorney’s referenced “tight fit”) is a conventional feature of shear mode accelerometers for functionality. Attorney’s arguments of the above noted structure are therefore not persuasive. Additionally, the Examiner has provided non-patent literature as factual evidence providing explanations of the aforementioned features of a shear type accelerometer, and the Examiner further notes the prior art of record as further sources of explanation for the function of shear force accelerometers.
Further regarding the 103 prior art obviousness rejections, Applicant further argued that primary reference Yongzhong106 lacks a reserved displacement space between the mass block and the piezoceramic, however, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. the reserved displacement space between the mass block and the piezoceramic) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, as explained above, a reserved space between the mass(es) and the piezo element would be inhibiting of the shear stress forces therebetween which is how shear force accelerometers function. Additionally, this feature is not disclosed in the written specification nor shown in the drawings. 
Yet further regarding the 103 prior art obviousness rejections, Applicant further argued that primary reference Yongzhong106 does not disclose the size matching relationship between piezoelectric ceramic and mass block, and more specifically does not disclose that the mass block has an inner diameter slightly larger than an outer diameter of the piezoelectric ceramic. While the Examiner acknowledges that it is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue, see MPEP 2125, the Examiner notes that Yongzhong106’s drawings as supported by Yongzhong106’s written disclosure still disclose the relative sizing with regards to wherein the mass block (fig. 2, mass 4) has an inner portion slightly larger (sleeving) than an outer portion of the piezoelectric ceramic (fig. 2, piezoelectric ceramic 3) ([0007] “the piezoelectric ceramic is sleeved on the bracket On the central axis, the mass block is sleeved on the piezoelectric ceramic, the piezoelectric ceramic, the mass block and the bracket are sleeved in the shielding cover; [0018]; Abstract; Examiner notes that the figures and description that the shapes of the mass block and piezoelectric ceramic are at once envisaged as annular; further obviousness analysis follows), so as to allow the mass block (fig. 2, mass 4) to produce a mode of action along a contact surface between the mass block (fig. 2, mass 4) and the piezoelectric ceramic (fig. 2, piezoelectric ceramic 3) under an action of vibration acceleration. Further, one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged annular—and thus having diameters—from the figure and the description that the piezoceramic and mass are successively sleeved on the central axis (Examiner emphasizing that sleeved and central axis strongly suggests cylindrical properties), or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of said piezoceramic and mass to be annular for more symmetrical reactions to vibrations, increased signal accuracy, easier manufacture, and/or easier assembly. Additionally the Examiner notes that legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the present case, it is the Examiner’s position that only ordinary skill in the art is required to change the shape of an accelerometer mass & piezoceramic to annular, see prior art of record showing level of ordinary skill in the art.
Even further regarding the prior art obviousness rejections, Applicant argued that secondary reference Yongzhong631 teaches that relative displacement between the piezoelectric and the mass is not allowed, because the mass block is bonded with the outer wall of the piezoelectric, and that this is completely opposite to the feature of relative displacement in the claimed invention. However, as noted above, Attorney’s arguments are not evidence, and the Examiner is one of ordinary skill in the art. Additionally, while Applicant’s arguments of inoperability of Yongzhong631’s shear mode accelerometer due to interface bonding between the mass and the piezo have been considered, the Examiner’s assessment of the prior art is based upon MPEP 2121(I) and MPEP 716.07:
2121(I) 
When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07.”

716.07 (omissions of paragraphs for brevity)
Affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980)…
Where the affidavit or declaration presented asserts inoperability in features of the reference which are not relied upon, the reference is still effective as to other features which are operative. In re Shepherd, 172 F.2d 560, 80 USPQ 495 (CCPA 1949.
Where the affidavit or declaration presented asserts that the reference relied upon is inoperative, the claims represented by applicant must distinguish from the alleged inoperative reference disclosure. In re Crosby, 157 F.2d 198, 71 USPQ 73 (CCPA 1946). See also In re Epstein, 32 F.3d 1559, 31 USPQ2d 1817 (Fed. Cir. 1994)…

The Examiner respectfully notes that relative displacement between the mass and the piezo in a shear accelerometer with a bonded interface therebetween is both possible and conventional, the Examiner emphasizing that the bonding used does not prevent the amount of (small) relative displacement necessary to impose the shearing force. See Prior Art summary in the Conclusion for exemplary factual evidence. The Examiner further notes for both the conventional shear force accelerometer with bonded mass/piezo interface and for secondary reference Yongzhon631 in particular that the mass has inertial resistance to the vibration/acceleration imposing inertia force, and that a (small) relative displacement occurs and produces the shearing action between the mass and the piezo. As Applicant has not sufficiently provided facts rebutting the presumption of operability, the Examiner retains the prior art rejection relying on secondary reference Yongzhong631’s explicit teaching of a shear mode accelerometer.
Yet even further regarding the 103 prior art obviousness rejections, Applicant argued that the detection principle of Yongzhong106 is contrary to that of Yongzhong631. However, for all of the above reasons put forth above, the Examiner respectfully concludes based thereon that the detection principles are the same—shear—and easily recognizable by an ordinary artisan.
For all of the above reasons the Examiner is unpersuaded by Applicant’s arguments, and therefore retains the prior art rejections. The Examiner also notes that Applicant’s attorney appears to be arguing that the instant invention has a new connection relationship between the mass block and the piezoceramic with a reserved space between them for relative displacement that is different—even completely opposite—from the known prior art shear-mode accelerometer/vibrometer relationships utilizing tight fit/interference fit and/or bonded relationship pertaining to the mass block and the piezoceramic; the Examiner suggests that Applicant’s Attorney consider an after-final interview explaining this feature in greater detail and the operability thereof, including in particular how the mass is attached and how the shear force is imposed by the mass on the piezo, and then based thereon, Applicant might further consider the AFCP 2.0.
With regards to new claim 17, pertaining to the mass being stainless steel of grade 316L (commonly referenced as a marine stainless steel), the Examiner notes that newly cited secondary reference Hu teaches a shear force accelerometer with a mass comprised (generically) of stainless steel (second page, fourth paragraph “the material of the mass block is composed of original stainless steel”), and that only ordinary skill in the art is required to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, including further choosing that the grade of stainless steel be 316L for reasons such as cost, hardness, density, and/or anti-corrosive properties. See present rejections for further details.
Information Disclosure Statement
An information disclosure statement has not been received.  If the Applicant is aware of any prior art or any substantially similar co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same. See Dayco Prods., Inc. v. Total Containment, Inc., 329 F.3d 1358 (Fed. Cir. 2003) and McKesson Info. Solutions, Inc. v. Bridge Med., Inc., 487 F.3d 897 (Fed. Cir. 2007).
Drawings
The drawings are objected to under 37 CFR 1.84(l) for being unsatisfactorily reproducible. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
The drawings are objected to under 37 CFR 1.84(m). The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted (see fig. 3, circuit board 4), except when used to represent bar graphs or color.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of:
 
extensive mechanical details, and, further, in a run-on sentence thereof; and 
lack of technical disclosure and preferred embodiments, the abstract being insufficient to assist readers in deciding whether there is a need for consulting the full patent text.
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13 and 16-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, 
 the claim dependency is to claim 4, whereas claim 4 was canceled and subject matter that was specified as a further limitation of claim 4 is now included in independent claim 1; as best understood, and for the purpose of examination, the Examiner interprets claim 17 as depending form independent claim 1. 
Regarding claims 13 & 16, 
the claim dependency are also to canceled claim 4; the Examiner suggests changing the claim dependency to a non-canceled claim greater than claim 4 excluding claim 6, the Examiner exemplary noting claim 5 as a possibility. 
The Examiner emphasizes that the cancelation of intervening claim 4 renders claims indirectly or directly dependent thereon as incomplete. 
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5, 7, and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Yongzhong* et al (CN203133106U; hereafter “Yongzhong106”) in view of previously cited Yongzhong* et al (CN 107167631 A; hereafter “Yongzhong631”).
*machine translations previously cited and utilized for providing English citations 

    PNG
    media_image5.png
    674
    495
    media_image5.png
    Greyscale

Regarding independent claim  1,
 
 Yongzhong106 teaches a piezoelectric acceleration sensor (fig. 2) ([0018] “Piezoelectric acceleration sensor”) for vibration condition monitoring ([0002], [0004] “vibration”), under which a vibration member (member that vibrates; likewise to the instant application, the vibration member is not shown in this previous work of Yongzhong) is disposed (so disposable under base 11; additional obviousness analysis follows), comprising: 
a sensor body (sensor body comprising following elements including bracket 2, piezoceramic 3, mass 4, pcb 8, and other likewise sensor components thereof), comprising 
a bracket (fig. 2, bracket 2), 
a piezoelectric ceramic (fig. 2, piezoelectric ceramic 3) and a mass block (fig. 2, mass 4) successively sleeved on the bracket (fig. 2, bracket 2) from inside to outside ([0018] “piezoelectric ceramic 3 is sleeved on the central axis of bracket 2 Above, the mass 4 is sleeved on the piezoelectric ceramic 3, the piezoelectric ceramic 3, the mass 4 and the bracket 2 are sleeved in the shielding cover 5”), and 
a circuit board (fig. 2, printed circuit board 8) connected to the mass block (fig. 2, mass 4): 
wherein, a relative displacement between the mass block (fig. 2, mass 4) and the piezoelectric ceramic (fig. 2, piezoelectric ceramic 3) is caused by shearing action (at once envisage by an ordinary artisan, emphatically noting that the structure shown and described would be subject to shearing actions when so utilized for vibration condition monitoring of a vibration member disposed under the sensor; see additional obviousness analysis that follows) when the mass block (fig. 2, mass 4) and the piezoelectric ceramic (fig. 2, piezoelectric ceramic 3) are subjected to a vibration acceleration generated by the vibration member (member that vibrates; not shown), so as to cause the piezoelectric ceramic (fig. 2, piezoelectric ceramic 3) to generate charge (electric charge) to be output to the circuit board (fig. 2, printed circuit board 8) via the mass block (fig. 2, mass 4) ([0018] “When vibrating, the inertial force of the mass 4 forces the piezoelectric ceramic 3 to generate electric charges. The electric charges are transmitted to the peripherals through the two-core connector 6 and external cables” and “the PCB circuit board 8 is built-in Inside the shielding cover 5, it is used to directly output voltage signals on the top surface of the piezoelectric ceramic 2 to facilitate long-distance transmission”); and
a signal output component (inclusive of two-core connector 6 and external cables from PCB to peripherals), coupled to the circuit board (fig. 2, printed circuit board 8), for converting (to voltage signals) the charge (electric charge) received by the circuit board (fig. 2, printed circuit board 8) before outputting ([0018]; Examiner notes that the electric charges generated by the piezoceramic and output to the mass are converted via the signal output component for the PCB into a voltage output);
wherein the mass block (fig. 2, mass 4) has an inner portion slightly larger (sleeving) than an outer portion of the piezoelectric ceramic (fig. 2, piezoelectric ceramic 3) ([0007] “the piezoelectric ceramic is sleeved on the bracket On the central axis, the mass block is sleeved on the piezoelectric ceramic, the piezoelectric ceramic, the mass block and the bracket are sleeved in the shielding cover; [0018]; Abstract; Examiner notes that the figures and description that the shapes of the mass block and piezoelectric ceramic are at once envisaged as annular; further obviousness analysis follows), so as to allow the mass block (fig. 2, mass 4) to produce a mode of action along a contact surface between the mass block (fig. 2, mass 4) and the piezoelectric ceramic (fig. 2, piezoelectric ceramic 3) under an action of vibration acceleration.
While one of ordinary skill in the art would at once envisage that Yongzhong106’s piezoelectric acceleration sensor for vibration phenomenon is utilizable for vibration condition monitoring of vibration members disposed thereunder, Yongzhong106 does not explicitly state item 1) for vibration condition monitoring, under which a vibration member is disposed. Additionally, while one of ordinary skill in the art would at once envisage that Yongzhong106’s piezoelectric acceleration sensor when subject to vibration when utilized for vibration condition monitoring will have relative displacement between the mass block and the piezoelectric ceramic caused by shearing action when the mass block and the piezoelectric ceramic are subjected to said vibration acceleration generated by the 10vibration member, Yongzhong106 does not explicitly state item 2) wherein, a relative displacement between the mass block and the piezoelectric ceramic is caused by shearing action when the mass block and the piezoelectric ceramic are subjected to a vibration acceleration generated by the 10vibration member. Yongzhong106 does not expressly teach item 3) that the mass block has an inner diameter slightly larger than an outer diameter of the piezoelectric ceramic, so as to allow the mass block to produce a shearing action along a contact surface between the mass block and the piezoelectric ceramic under an action of vibration acceleration, and apply a shearing force to the piezoelectric ceramic.
Regarding item 1) and 2), it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d - 164 7 (1987). See MPEP 2144(II). Further, the determination of whether a wherein/whereby/adaptation or similar clause is a limitation in a claim depends on the specific facts of the case as put forth by MPEP 2111.04. In the present case, Yongzhong106’s piezoelectric acceleration sensor satisfies the structural limitations of the apparatus claim. Additionally the Examiner took Official Notice that utilizing a piezoelectric accelerometer for vibration monitoring of a vibrating member disposed under the base is conventional and well-known in the art, and as the Applicant had not adequately traversed this assertion, this is considered admitted prior art in accordance with MPEP 2144.03 (Procedure C), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Yongzhong106’s piezoelectric sensor that converts vibration forces acting upon Yongzhong106’s base into electrical signals for said conventional vibration monitoring of so disposed vibration members thereby increasing the utility and marketability of Yongzhong106’s sensor for such methods.
Regarding item 3), either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged annular—and thus having diameters—from the figure and the description that the piezoceramic and mass are successively sleeved on the central axis, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of said piezoceramic and mass to be annular for more symmetrical reactions to vibrations, increased signal accuracy, easier manufacture, and/or easier assembly. Additionally the Examiner notes that legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the present case, it is the Examiner’s position that only ordinary skill in the art is required to change the shape of an accelerometer mass & piezoceramic to annular, see prior art of record showing level of ordinary skill in the art.

    PNG
    media_image6.png
    402
    645
    media_image6.png
    Greyscale

Further pertinent to items 1), 2), and 3), Yongzhong631 teaches a piezoelectric acceleration sensor (fig. 8) (Title “Electric charge output element and annular shearing piezoelectric acceleration sensor”) for vibration condition monitoring, under which a vibration member is disposed, characterized in comprising: 
 a sensor body (sensor body comprising following elements), comprising 
 a bracket (fig. 8, support member 11 with relay part 12), 
 a piezoelectric ceramic (fig. 8, piezoelectric element 30) (page 5, about middle of page “piezoelectric ceramics”) and a mass block (fig. 8, mass 40) successively sleeved on the bracket (fig. 8, support member 11 with relay part 12) from inside to outside, and 
 a circuit board (fig. 8, circuit board 2);
 wherein, a relative displacement between the mass block (fig. 8, mass 40) and the piezoelectric ceramic (fig. 8, piezoelectric element 30) is caused by shearing action when the mass block (fig. 8, mass 40) and the piezoelectric ceramic (fig. 8, piezoelectric element 30) are subjected to a vibration acceleration so as to cause the piezoelectric ceramic (fig. 8, piezoelectric element 30) to generate charge (electric charge) to be output to the circuit board (fig. 8, circuit board 2) (Title “Electric charge output element and annular shearing piezoelectric acceleration sensor”; page 6, second to last paragraph); and
 a signal output component (inclusive of connectors 5 through to the output of the circuit board), coupled to the circuit board (fig. 8, circuit board 2), for converting the charge (to amplified voltage) received by the circuit board (fig. 8, circuit board 2) before outputting (page 6, first paragraph and second to last paragraph); wherein the mass block (fig. 8, mass 40) has an inner diameter slightly larger than an outer diameter of the piezoelectric ceramic (fig. 8, piezoelectric element 30), so as to allow the mass block (fig. 8, mass 40) to produce a shearing action along a contact surface between the mass block (fig. 8, mass 40) and the piezoelectric ceramic (fig. 8, piezoelectric element 30) under an action of vibration acceleration, and apply a shearing force to the piezoelectric ceramic (fig. 8, piezoelectric element 30) (Title “Electric charge output element and annular shearing piezoelectric acceleration sensor”), and 
the piezoelectric ceramic (piezoelectric element 30) and the mass block (mass 40) are both annular, and are successively sleeved on a support post (12) from inside to outside (Abstract “Piezoelectric element, socket is on the bracket；Mass, is socketed on the piezoelectric element and is vacantly set above the support member”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yongzhong631’s shear mode for a piezoelectric acceleration sensor with Yongzhong106’s piezoelectric acceleration sensor thereby providing the well-known advantage of better performance over other modes (such as compression, bender) inclusive of lower temperature transient sensitivity and/or low base strain sensitivity and/or avoidance of known disadvantages of other modes such as fragility and/or temperature/pressure/base-strain sensitivity. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yongzhong631’s sleeved annular shape for piezoceramic and mass block—including the relative diameters thereof—with Yongzhong106’s sleeved piezoceramic and mass block for the aforementioned reasons. The Examiner additionally notes that the above features are complimentarily, the annular shape with relative diameters being conducive to the shearing movement. 

Regarding claim 2, which depends on claim 1,
 
 Yongzhong106 teaches wherein:
the bracket (fig. 2, bracket 2) comprises a base (base of bracket 2, noting the larger diameter portion), and a support post (support post of bracket 2, noting the taller central portion) provided on the base (base of bracket 2); and
the piezoelectric ceramic (fig. 2, piezoelectric ceramic 3) and the mass block (fig. 2, mass 4) are both annular (at once envisaged by the successive “sleeving” along the central axis; additional obviousness analysis follows), and are successively sleeved on the support post from inside to outside ([0007] “the piezoelectric ceramic is sleeved on the bracket On the central axis, the mass block is sleeved on the piezoelectric ceramic, the piezoelectric ceramic, the mass block and the bracket are sleeved in the shielding cover”).
Yongzhong106 does not explicitly state wherein the piezoelectric ceramic and mass are annular.
However, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged annular from the figure and the description that the piezoceramic and mass are successively sleeved on the central axis, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of said piezoceramic and mass to be annular for more symmetrical reactions to vibrations, increased signal accuracy, easier manufacture, and/or easier assembly. Additionally the Examiner notes that legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the present case, it is the Examiner’s position that only ordinary skill in the art is required to change the shape of an accelerometer mass & piezoceramic to annular, see prior art of record showing level of ordinary skill in the art.

    PNG
    media_image7.png
    445
    432
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    444
    493
    media_image8.png
    Greyscale

Furthermore, and as exemplary of the above assessment, Yongzhong631 teaches a
 a bracket (10) that comprises a base (11), and a support post (12) provided on the base (10); and
 the piezoelectric ceramic (piezoelectric element 30) and the mass block (mass 40) are both annular, and are successively sleeved on the support post (12) from inside to outside (Abstract “Piezoelectric element, socket is on the bracket；Mass, is socketed on the piezoelectric element and is vacantly set above the support member”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to combine Yongzhong631’s annular shape for piezoceramic and mass block with Yongzhong106’s piezoceramic and mass block for the aforementioned advantages.

snippet of  Yongzhong 106 fig. 2:

    PNG
    media_image9.png
    298
    278
    media_image9.png
    Greyscale

Regarding claim 3, which depends on claim 2,
 
 Yongzhong106 teaches further wherein a groove body (see diameter change along  support post of bracket 2) for accommodating (note the seating) the piezoelectric ceramic (fig. 2, piezoelectric ceramic 3) is formed on an outer wall (outer wall of support post portion of bracket 2) of the support post (support post of bracket 2), and allow the piezoelectric ceramic (fig. 2, piezoelectric ceramic 3) to keep substantially & functionally static (via sleeving onto reduced diameter portion of support post of bracket) relative to the support post (support post of bracket 2) (Examiner notes that the extent of the static for the sleeved support is unclear).
While one of ordinary skill in the art would at once envisaged that the piezoceramic is static for reasons of functionality, the extent to which Yongzhong106’s sleeved piezoceramic is static relative to the support post is not expressly stated as (completely) static.
However, the Examiner respectfully notes that it had been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), see MPEP 2144.05(II)(B).  In the present case only ordinary skill in the art is required to increase the force of the piezoceramic sleeving  upon the support until static, thereby preventing loss of functionality and/or accuracy from slippage of the piezoceramic on the bracket support during motion of the mass and thus properly producing shear load on the piezoelectric ceramic, and therefore, nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize Yongzhong106’s piezoceramic support to be (completely) static for the aforementioned motivation.

Regarding claim 5 and claim 11 and claim 12 and claim 13, where claim 5 depends on claim 1 and where claim 11 depends on claim 2 and where claim 12 depends on claim 3 and where claim 13 depends on canceled claim 4,
 
 Yongzhong106 teaches further comprising an insulating sheet (fig. 2, insulating sheet 7) disposed under the bracket (fig. 2, bracket 2).

Regarding claim 7 and claim 14 and claim 15 and claim 16, where claim 7 depends on claim 1 and where claim 14 depends on claim 2 and where claim 15 depends on claim 3 and where claim 16 depends on canceled claim 4,
 
 Yongzhong106 teaches wherein the signal output component (inclusive of two-core connector 6 and external cables from PCB to peripherals) comprises a cable (cable) connected to the circuit board (fig. 2, printed circuit board 8) and a two-core connector (fig. 2, two-core connector 6) connected to the cable ([0007] “a two-core connector”; [0018] “The electric charges are transmitted to the peripherals through the two-core connector 6 and external cables”).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Yongzhong106 in view of previously cited Yongzhong631 and in further view of previously cited McMillen et al (US 20090146655 A1; hereafter “McMillen”).
Regarding claim 8, which depends on claim 7,
 
 Yongzhong106 teaches a cable ([0018]).
Yongzhong106 does not teach further comprising a protective tube sleeved on the cable.
McMillen teaches a protective tube (fig. 1, protective tube 18) sleeved on a cable (fig. 1, probe cable 24) ([0013 “protective tube 18, such as a tube made of a polymeric, metal or other suitable material, is coupled to probe case 14” and “probe cable 24 extends through tube 18 and fitting 20”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McMillen’s protective cable tube for the cable of a sensor with Yongzhong10’s sensor cable thereby providing the expected and conventional advantage of protection for the cable and thus preventing damage, lowering maintenance costs, and/or reducing sensor down-time.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Yongzhong106 in view of previously cited Yongzhong631, previously cited McMillen, and in further view of previously cited Zusman et al (US 20110079084 A1; hereafter “Zusman”).
Regarding claim 9 and claim 10, where claim 9 depends on claim 8 and where claim 10 depends on claim 9,
 
 Yongzhong106 does not teach: (claim 9 limitation) further comprising an adapter assembly for connecting the protective tube with the sensor body and (claim 10 limitation) wherein the adapter assembly comprises an adapter sleeve formed on an extension portion of the sensor body and an adapter for connecting the adapter sleeve with the protection tube.

    PNG
    media_image10.png
    572
    869
    media_image10.png
    Greyscale

Zusman teaches an adapter assembly (figs. 24-25, adapter assembly 70) for connecting the cable (fig. 25, cable 71) (silent to protective tube thereof) with the sensor body (vibration sensor not shown in fig. 25; see connector 72 end) ([0061] “connector 72 is provided for communication with and connection to the vibration sensor”; [0038] connectable to sensor types inclusive of piezoelectric) and wherein the adapter assembly (figs. 24-25, adapter assembly 70) comprises an adapter sleeve (sleeve portion of connector 72) formable onto an extension portion of the sensor body (not shown; vibration sensor) and an adapter (adaptor portion of connector 72)  for connecting the adapter sleeve (sleeve portion of connector 72) with the cable (fig. 25, cable 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zusman’s adapter assembly for a vibration sensor with Yongzhong’s piezoelectric vibration sensor thereby providing an adapter for safely and sturdily connecting an external instrument/data collector and/or other electronics inclusive of batteries to Yongzhong’s sensor for data analysis and/or power reliability.
Yongzhong as modified by Zusman is silent to wherein the cable (see Zusman cable 71) is sleeved by a protective tube (see limitation of claim 8).
McMillen teaches a protective tube (fig. 1, protective tube 18) sleeved on a cable (fig. 1, probe cable 24) ([0013 “protective tube 18, such as a tube made of a polymeric, metal or other suitable material, is coupled to probe case 14” and “probe cable 24 extends through tube 18 and fitting 20”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McMillen’s protective cable tube for the cable of a sensor with Yongzhong10’s sensor cable for the same combination and motivation provided for claim 8.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Yongzhong106 in view of previously cited Yongzhong631 and in further view of newly cited  Hu* (CN 1350182 A; hereafter “Hu”) with newly cited factual evidence AZO materials (Stainless Steel - Grade 316L - Properties, Fabrication and Applications (UNS S31603); hereafter “AZO materials”).
*machine translation cited to PTO-892 and utilized for providing English citations
Regarding claim 17, which as best understood depends on claim 1, 
 Yongzhong106 does not teach wherein, the mass block is made of 316L stainless steel.
However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. In the present case, only ordinary skill in the art is required to form the mass out of a chosen stainless steel or other alloy based on such factors as cost, density, thermal expansion coefficient, corrosion resistance, toughness, and/or output sensitivity.
Furthermore, Hu teaches a mass block (see exemplary fig. 1, mass block 4) made of stainless9 4836-5952-9869, v. 1steel (as was known in the art; second page, fourth paragraph “the material of the mass block is composed of original stainless steel into high specific gravity (tungsten, copper) alloy”) (Title “An Improved Shear-type At 200 Degrees Centigrade Using The Insulating Piezoelectric Accelerometer”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Yongzhong106’s mass block from conventional stainless steel—as supported by Hu—for the known advantages including of cheaper cost, as compared to more expensive alloys such as tungsten-copper, while still having dependable robustness and therefore reliable performance .
Yongzhong106 as modified by Hu still does teach wherein the stainless steel is a 316L grade stainless steel.
However, as noted above, only ordinary skill in the art is required to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically choose 316L grade stainless steel for the further known advantages thereof including high corrosion resistance—factual support is exemplary provided by AZO materials (see Corrosion section; additional advantages and properties are further provided by AZO materials data sheet on this 316L grade stainless steel)—and therefore increasing the ruggedness and durability of Yongzhong106’s sensor at a reasonable economic cost value with a commercially readily available material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 and the updated Prior Art Appendix accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner. The Examiner notes in particular with regards to the Examiner’s response to Arguments above:
US 3612921 A (Previously of Record)
(bold for emphasis) Title “ANNULAR SHEAR ACCELEROMETER”; annular mass 34, piezoceramic 18, insulating washer 76; bonding at element-mass interface; Background/Summary “The piezoelectric element is mounted between a base member and an inertial mass member of the accelerometer, such that movement of the two members relative to one another induces a shear mode strains in the element” and “In order to assure efficient transmission of forces at the element-support interface and at the element-mass interface, commercially produced shear accelerometers of the prior art have invariably included bonding media at the interfaces”.

US 3229128 A (Newly cited)
(bold for emphasis) Title “Accelerometer And Method Of Manufacture”; col. 1, 2nd paragraph “the transducer utilizes a mass together with means for measuring displacement of that mass as a result of acceleration”; col. 1, 3rd paragraph “measurement of acceleration includes a central supporting member having crystals cemented to opposing faces and relatively heavy masses cemented to the outer faces of the crystals. When the transducer is accelerated, the masses tend to resist displacement, and such resistance stresses the crystals and produces a voltage proportional to acceleration”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is (303) 297-4317.  The Examiner can normally be reached on Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2021. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. Additional useful information can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID L SINGER/Examiner, Art Unit 2856